If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                           COURT OF APPEALS


JAMIL BARASH,                                                      UNPUBLISHED
                                                                   June 23, 2022
              Plaintiff-Appellant,

and

EUPHRATES PHYSICAL THERAPY AND
REHAB, INC.,

              Intervening Plaintiff,

v                                                                  No. 357578
                                                                   Macomb Circuit Court
JOSEPH J. KOLAR and DILISIO CONTRACTING,                           LC No. 2018-009702-NF
INC.,

              Defendants-Appellees,

and

SAFECO INSURANCE COMPANY,

              Defendant.


Before: LETICA, P.J., and K. F. KELLY and RIORDAN, JJ.

PER CURIAM.

        Plaintiff appeals as of right from the order dismissing defendant, Safeco Insurance
Company (Safeco),1 in this third-party automobile negligence action. He challenges the trial
court’s underlying order granting summary disposition to defendants, DiLisio Contracting, Inc.
(DiLisio) and Joseph J. Kolar (Kolar) (hereinafter “defendants”), premised on the conclusion that


1
 Safeco was dismissed with prejudice. Additionally, Euphrates Physical Therapy and Rehab,
LLC, intervened, but was later dismissed. They are not parties to this appeal.


                                               -1-
plaintiff did not suffer a serious impairment of body function under Michigan’s no-fault act,
MCL 500.3101 et seq., arising from defendants’ negligence. We affirm.

                       I. BASIC FACTS AND PROCEDURAL HISTORY

        On July 25, 2016, plaintiff, then 76 years old, was waiting at a bus stop that was near the
site of a construction zone. He was concerned that the bus driver would not see him because of
the construction occurring in the area.2 Plaintiff walked into the street and stood there for
approximately three minutes when he was hit by a tractor trailer (truck) owned by DiLisio and
driven by Kolar. Specifically, Kolar did not see plaintiff behind the truck and placed the truck in
reverse. The truck bumped into plaintiff, causing him to roll over, fall on his knees, and incur
abrasions. Plaintiff informed the emergency department staff that “the truck barely bumped into
him but he lost his balance and fell to the ground.” When transported to the hospital, plaintiff
complained of pain to his left side and ribs, and the ambulance report indicated plaintiff had “no
obvious injury” and was “ambulatory on scene[.]” Radiographic imaging taken in the emergency
department immediately after the accident indicated various degenerative changes in plaintiff’s
spine, but found no evidence of fracture or acute injury.

        Plaintiff filed suit against defendants, asserting a claim of negligence against Kolar and
claims of statutory liability for negligent operation of its vehicle and vicarious liability against
DiLisio. Defendants moved for summary disposition under MCR 2.116(C)(10), asserting that
plaintiff could not meet the threshold requirement of MCL 500.3135(1)3 and demonstrate a serious
impairment of an important body function. In support of the motion, defendants submitted three
independent medical examinations (IMEs) which indicated that plaintiff had extensive
degenerative problems before the accident and concluded that plaintiff’s complaints were not
related to the accident, but to plaintiff’s preexisting conditions. It was alleged that plaintiff’s
medical records following the accident did not support evidence of fracture but confirmed
degenerative changes and arthritis in plaintiff’s complaint areas.

        Defendants also submitted a surveillance video of plaintiff recorded in May 2019. This
video showed plaintiff leaving his house, sorting his mail, and walking to a bus stop. As he waited
for the bus for over thirty minutes, plaintiff walked near the area of the bus stop and did not stand
in one place for an extended time period. Plaintiff did not appear to be in pain, strained, or labored
as he walked, and his gait appeared relatively stable. He had no apparent difficulty boarding or
exiting the bus. Defendants alleged plaintiff’s claimed impairments were not attributable to the


2
 In his deposition, plaintiff denied that he was asked to leave the area before the accident by the
police. However, plaintiff admitted that he received a citation from the police arising from the
accident, and he paid the fine. Indeed, the investigating detective issued a citation to plaintiff,
concluding that plaintiff was at fault. Kolar was not issued a citation.
3
 Plaintiff’s accident occurred on July 25, 2016, and his complaint was filed on September 19,
2018. MCL 500.3135 was amended by 21 PA 2019 and 22 PA 2019, both effective June 11, 2019.
The parties do not allege that the amendments have any application to this litigation. Accordingly,
our reference to MCL 500.3135 is to the text in effect at the time of the accident and when the
complaint was filed.


                                                 -2-
accident because plaintiff’s medical records indicated he suffered from the same ailments before
the accident. Indeed, before the accident, plaintiff purportedly required assistance with daily living
and had difficulty with his balance.

         In opposition to defendants’ motion, plaintiff claimed that he suffered a serious impairment
of body function from the accident, which was objectively manifested and apparent in his imaging
tests taken after the accident. Plaintiff submitted deposition testimony that he walked and rode his
bike for long distances before the accident, but could no longer do so. Additionally, he asserted
that he was no longer able to meet with friends to play cards because of his shaking hands. Plaintiff
alleged that he obtained treatment after the accident for injuries to his shoulders, neck, back, knees,
and hands. He had surgery on both knees after the accident. Plaintiff’s daughter also testified that
plaintiff was unable to leave the house without his cane and walk following the accident.

        The trial court granted defendants’ motion for summary disposition. The trial court
examined plaintiff’s extensive medical records before and after the accident and noted plaintiff’s
imaging studies did not reveal any acute injury to either knee until 2018. The trial court further
cited to the imaging of plaintiff’s shoulders, back, and neck which showed only degenerative
changes after the accident, and that plaintiff received in-home physical therapy before the accident.
Plaintiff’s need for assistance with daily living before the accident was also referenced.
Ultimately, the trial court concluded that plaintiff did not establish a genuine issue of material fact
regarding whether he suffered an objectively manifested impairment arising from the accident.

       Plaintiff moved for reconsideration, attaching additional medical records to his motion
showing he sought treatment within weeks of the accident. Plaintiff submitted that the trial court
ignored the objective changes in plaintiff’s imaging studies before and after the accident.
Furthermore, plaintiff claimed that he was an “eggshell plaintiff,” because he suffered from
degenerative body changes in the years preceding the accident. The trial court denied plaintiff’s
motion for reconsideration and declined to consider additional evidence that was available, but not
submitted, in opposition to the dispositive motion. Nonetheless, the trial court reaffirmed that this
evidence did not meet the threshold for serious impairment because it failed to demonstrate “any
changes in [p]laintiff’s conditions following the accident.” Plaintiff appeals.

                                  II. STANDARD OF REVIEW

        A trial court’s ruling on a motion for summary disposition is reviewed de novo. Houston
v Mint Group, LLC, 335 Mich App 545, 557; 968 NW2d 9 (2021). Summary disposition is
appropriate under MCR 2.116(C)(10) where there is “no genuine issue as to any material fact, and
the moving party is entitled to judgment or partial judgment as a matter of law.”
MCR 2.116(C)(10). When reviewing a motion for summary disposition challenged under
MCR 2.116(C)(10), the court considers the affidavits, pleadings, depositions, admissions, and
other admissible documentary evidence then filed in the action or submitted by the parties in the
light most favorable to the nonmoving party. MCR 2.116(G)(4), (G)(5); Buhl v City of Oak Park,
507 Mich 236, 242; 968 NW2d 348 (2021). We review the trial court’s decision on a motion
for reconsideration for an abuse of discretion. St John Macomb Oakland Hosp v State Farm Mut
Auto Ins Co, 318 Mich App 256, 261; 896 NW2d 85 (2016). The trial court abuses its discretion
when its decision falls outside the range of reasonable and principled outcomes. Id.



                                                 -3-
                                          III. ANALYSIS

        Plaintiff contends that the trial court erred in granting defendants’ motion for summary
disposition because the evidence, when viewed in a light most favorable to plaintiff, presented a
genuine issue of material fact addressing whether plaintiff suffered an objectively manifested
impairment. We disagree.

        “A person remains subject to tort liability for noneconomic loss caused by his or her
ownership, maintenance, or use of a motor vehicle only if the injured person has suffered death,
serious impairment of body function, or permanent serious disfigurement.” MCL 500.3135(1).
“Serious impairment of body function” is defined as “an objectively manifested impairment of an
important body function that affects the person’s general ability to lead his or her normal life.”
MCL 500.3135(5). The question whether an injured party has suffered a serious impairment
presents a question of law for the court if there is no factual dispute surrounding the nature and
extent of the person’s injuries or any factual dispute is immaterial to determining whether the
standard was met. MCL 500.3135(2)(a); McCormick v Carrier, 487 Mich 180, 190-191; 795
NW2d 517 (2010).

        The plain and unambiguous language of the statute contains three requirements that are
necessary to establish a serious impairment of body function: “(1) an objectively manifested
impairment (2) of an important body function that (3) affects the person’s general ability to lead
his or her normal life.” McCormick, 487 Mich at 194-195. “Objectively manifested” is “an
impairment that is evidenced by actual symptoms or conditions that someone other than the injured
person would observe or perceive as impairing a body function.” Id. at 196. The term
“impairment” relates to the impact of damage that arises from an injury. Id. at 197. When
addressing impairment, the focus is not on the injuries, but on how the injuries affected a particular
body function. Id. A plaintiff must introduce evidence demonstrating a physical basis for his
subjective complaints of pain and suffering, and this showing generally requires medical
documentation. Id. at 198. Important body function refers to a function of significance and will
vary depending on the person. Id. at 199. Therefore, the inquiry regarding an important body
function is “an inherently subjective inquiry that must be decided on a case-by-case basis, because
what may seem to be trivial body function for most people may be subjectively important to some,
depending on the relationship of that function to the person’s life.” Id.

        “[T]he aggravation or triggering of a preexisting condition can constitute a compensable
injury.” Fisher v Blankenship, 286 Mich App 54, 63; 777 NW2d 469 (2009). Despite the
existence of a preexisting condition, recovery may be allowed if the trauma caused by the accident
triggered symptoms from that condition. Wilkinson v Lee, 463 Mich 388, 395; 617 NW2d 305
(2000). However, a causal connection between injuries may be too attenuated in light of the
passage of time and intervening events. See e.g., McPherson v McPherson, 493 Mich 294, 298-
299; 831 NW2d 219 (2013).

       In granting summary disposition, the trial court concluded that plaintiff failed to
demonstrate an objectively manifested impairment as a matter of law. Indeed, the parties did not
dispute the nature of plaintiff’s impairments. However, plaintiff submits that the trial court failed
to recognize that either the accident caused plaintiff’s impairments or plaintiff’s preexisting
impairments were exacerbated by the accident. Nonetheless, plaintiff was required to demonstrate


                                                 -4-
whether an objectively manifested impairment was “caused by his or her ownership, maintenance,
or use of a motor vehicle.” MCL 500.3135(1).

        A review of plaintiff’s medical records reveals that he suffered from extensive medical
complaints dating back to the early 1990s, and plaintiff reported the same complaints to his
shoulder, back, neck, and knees following the accident. Treatments that he received prior to the
accident, such as physical therapy, were also administered after the accident. However, although
some of the medical reports reflected that plaintiff reported his involvement in a pedestrian-
vehicular accident, there was no commensurate determination by the treating physicians that the
condition plaintiff experienced was caused by or preexisting and aggravated as a result of the
accident. That is, plaintiff failed to present medical evidence to support the exacerbation of
preexisting conditions. In contrast, defendants submitted three IMEs all indicating plaintiff’s
impairments were not the result of the accident, but of degenerative diseases. Defendants’ IMEs
also rejected the argument that plaintiff’s impairments were exacerbated by the accident. One
examiner concluded that plaintiff likely suffered contusions from being bumped by the truck, but
found that, “[a]ll of the diagnoses related to the motor vehicle accident, contusions and abrasions
have resolved and are no longer supported by objective findings.” In October 2017, this examiner
further concluded that there was no treatment needed for injuries sustained as a result of the
accident in question. In contrast, the MRI results upon which plaintiff relied to show the
exacerbation of his medical conditions after the accident were taken three years after the accident,
and after plaintiff suffered additional falls and injuries.

        Plaintiff’s reliance on imaging test results from three years after the accident showing
impairments ignores the impact of the passage of time and intervening events on injury and
causation. See McPherson, 493 Mich at 298-299. Plaintiff failed to correlate his impairments to
the accident as opposed to degenerative issues necessarily exacerbated by the passage of time,
particularly when plaintiff suffered various falls and injuries between the accident and the imaging
on which he relies.

        In response to defendants’ motion for summary disposition, plaintiff was required to
provide the trial court with evidence to create a genuine issue of material fact regarding serious
impairment, and failed to do so. When opposing a motion for summary disposition, a party must
present more than conjecture and speculation to meet the burden of providing evidentiary proof to
establish a genuine issue of material fact. Meisner Law Group, PC v Weston Downs Condo Ass’n,
321 Mich App 702, 723; 909 NW2d 890 (2017). “Mere speculation or conjecture is insufficient
to establish reasonable inferences of causation.” Sniecinski v Blue Cross & Blue Shield of Mich,
469 Mich 124, 140; 666 NW2d 186 (2003). Plaintiff did not provide any testimony to refute the
opinions of defendants’ experts, and failed to introduce any evidence, which could attribute
plaintiff’s impairments, new or exacerbated, to the accident. Simply put, plaintiff failed to present
documentary evidence to support that his medical conditions or the aggravation of existing medical
conditions was caused by the ownership, maintenance, or use of a motor vehicle as opposed to




                                                -5-
degeneration caused by the aging process. The trial court did not err in granting defendants’
motion for summary disposition.4

       Affirmed.



                                                               /s/ Anica Letica
                                                               /s/ Kirsten Frank Kelly
                                                               /s/ Michael J. Riordan




4
  Plaintiff also alleged that the trial court rendered subjective findings of fact addressing the impact
of plaintiff’s injuries on his life and inappropriately applied an incorrect standard to the objective
manifestation of injury inquiry. Our review of the trial court’s decision does not comport with
plaintiff’s argument. Rather, the trial court examined and summarized plaintiff’s medical records
and deposition testimony then concluded that this evidence failed to correlate plaintiff’s
impairments or aggravation of injuries to the accident. Finally, plaintiff does not separately contest
the trial court’s denial of his motion for reconsideration and reaffirmance of the grant of summary
disposition.


                                                  -6-